PER CURIAM.
We hold that the trial court erred in denying the defendants’ motion to dismiss for improper venue. It should have transferred the cause to St. Lucie County. In short plaintiff failed to carry its burden to prove that its election of venue in Broward County was proper. See Air South Inc. v. Spaziano, 547 So.2d 314 (Fla. 4th DCA 1989) and Tropicana Products, Inc. v. Shirley, 501 So.2d 1373 (Fla. 2nd DCA 1987).
REVERSED and REMANDED for further proceedings consistent herewith.
HERSEY, C.J., and WALDEN and GUNTHER, JJ., concur.